  Case 19-90252-BHL-13       Doc 11    Filed 03/01/19      EOD 03/01/19 10:24:26   PgPlan
                                                                          Ch 13 Model 1 of(rev
                                                                                           5 11-2017)

                   UNITED STATES BANKRUPTCY COURT
                             Southern District of Indiana

  In re:                                              )
                 ANTHONY CRONE and
  [Name(s) of                                         )
                 JENNIFER L. CRONE
  Debtor(s)]                                          )   Case No. 19 - 90252 - BHL - 13
                                                      )   (xx-xxxxx)
                             Debtor(s).


                                  CHAPTER 13 PLAN
                                          ✔   Original


                                  ** MUST BE DESIGNATED **


1. NOTICE TO INTERESTED PARTIES:
  The Debtor must check one box on each line to state whether or not the plan includes each of
  the following items. If an item is checked as “Not Included,” if neither box is checked, or if
  both boxes are checked, the provision will be ineffective if set out later in the plan.
  1.1 A limit on the amount of a secured claim, pursuant
  to paragraph 8.(b), which may result in a partial                      Included   ✔   Not Included
  payment or no payment at all to the secured creditor.
  1.2 Avoidance of a judicial lien or nonpossessory, non-
  purchase money security interest. Any lien avoidance                   Included   ✔   Not Included
  shall occur by separate motion or proceeding, pursuant
  to paragraph 12.
  1.3 Nonstandard provisions, set out in paragraph 15.                   Included   ✔   Not Included

2. GENERAL PROVISIONS:
  (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss
  them with your attorney. If you oppose any provision of this plan, you must file a timely
  written objection. This plan may be confirmed without further notice or hearing unless a
  written objection is filed before the deadline stated on the separate Notice you received
  from the Court.
  (b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under
  the plan. Absent a Court order determining the amount of the secured claim, the filed
  proof of claim shall control as to the determination of pre-petition arrearages; secured
  and priority tax liabilities; other priority claims; and the amount required to satisfy an
  offer of payment in full. All claims that are secured by a security interest in real estate
  shall comply with the requirements of Federal Rule of Bankruptcy Procedure (“FRBP”)
  3001(c)(2)(C).
  (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1,
  all creditors with claims secured by a security interest in real estate shall comply with
  the requirements of FRBP 3002.1 (b) and (c) without regard to whether the real estate is
  the Debtor's principal residence. If there is a change in the mortgage servicer while the
  bankruptcy is pending, the mortgage holder shall file with the Court and serve upon the
  Debtor, Debtor’s counsel and the Chapter 13 Trustee (“Trustee”) a Notice setting forth
  the change and providing the name of the new servicer, the payment address, a contact
  phone number and a contact e-mail address.


                                                  1
   Case 19-90252-BHL-13        Doc 11      Filed 03/01/19        EOD 03/01/19 10:24:26    Pg 2 of 5

   (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-
   mortgage creditors in Section 8(c) (whose rights are not being modified) or in Section 11
   (whose executory contracts/unexpired leases are being assumed) may continue to mail
   customary notices or coupons to the Debtor or the Trustee notwithstanding the automatic
   stay.
   (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8,
   the Trustee may increase the amount of any “Equal Monthly Amount” offered to
   appropriately amortize the claim. The Trustee shall be permitted to accelerate payments
   to any class of creditor for efficient administration of the case.
   (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry
   of an order lifting the stay, no distributions shall be made on any secured claim relating
   to the subject collateral until such time as a timely amended deficiency claim is filed by
   such creditor and deemed allowed, or the automatic stay is re-imposed by further order of
   the Court.

3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the
   Trustee all or such portion of future earnings or other future income or specified property
   of the Debtor as is necessary for the execution of this plan.

4. PLAN TERMS:
   (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $                          1,400.65
   monthly        to the Trustee, starting not later than 30 days after the order for relief, for

   60    months, for a total amount of $              84,039 .

   Additional payments to Trustee and/or future changes to the periodic amount proposed are:




   (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11
   U.S.C. §1306(a)(1) or if the Trustee discovers undisclosed property of the estate, then the
   Trustee may obtain such property or its proceeds to increase the total amount to be paid under
   the plan. However, if the Trustee elects to take less than 100% of the property to which the
   estate may be entitled OR less than the amount necessary to pay all allowed claims in full, then
   a motion to compromise and settle will be filed, and appropriate notice given.
   (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the
   payments owed to secured lenders require additional funds from the Debtor's income, the
   Debtor and the Trustee may agree that the Debtor(s) will increase the periodic payment
   amount or that the time period for making payments will be extended, not to exceed 60 months.
   Creditors will not receive notice of any such agreement unless the total amount that the
   Debtor(s) will pay to the Trustee decreases. Any party may request in writing, addressed to the
   Trustee at the address shown on the notice of the meeting of creditors, that the Trustee give
   that party notice of any such agreement. Agreements under this section cannot extend the
   term of the plan more than 6 additional months.

   (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by
   motion pursuant to 11 U.S.C. §1329. Service of any motion to modify this plan shall be made
   by the moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by
   the Court.


                                                  2
  Case 19-90252-BHL-13          Doc 11    Filed 03/01/19     EOD 03/01/19 10:24:26      Pg 3 of 5
5. PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR'S
   ATTORNEY FEES):

      NONE
  All allowed administrative claims will be paid in full by the Trustee unless the creditor
  agrees otherwise:
                          Creditor                         Type of Claim         Scheduled Amount

        Attorney's Fees


6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

  ✔   NONE

  ✔   NONE


7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR'S
   PRINCIPAL RESIDENCE:
      NONE

 As required by Local Rule B-3015-1(a), if there is a pre-petition arrearage claim on a mortgage
 secured by the Debtor's principal residence, then both the pre-petition arrearage and the post-
 petition mortgage installments shall be made through the Trustee. Initial post-petition
 payment arrears shall be paid with secured creditors. If there are no arrears, the Debtor may
 pay the secured creditor directly. Before confirmation, the payment to the mortgage lender
 shall be the regular monthly mortgage payment unless otherwise ordered by the Court or
 modified pursuant to an agreement with the mortgage lender. After confirmation, payment
 shall be as set forth below. Equal Monthly Amount and Estimated Arrears listed below shall be
 adjusted based on the filed claim and/or notice. Delinquent real estate taxes and homeowners'
 association or similar dues should be treated under this paragraph.

                                                                            Equal       Select One for
                                                            Estimated
             Creditor            Residential Address                       Monthly       Mortgages
                                                             Arrears
                                                                           Amount          ONLY:

                            1913 Beechlawn Drive,                                         Trustee pay
       Charles Jones                                           $4,588.64    $1,223.64
                            Clarksville, IN                                               Direct pay

 No late charges, fees or other monetary amounts shall be assessed based on the
 timing of any payments made by the Trustee under the provisions of the Plan, unless
 allowed by Order of the Court.


8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER
   PARAGRAPH 7:
 (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:

  ✔   NONE

 (b) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Applicable:

  ✔   NONE

                                                    3
   Case 19-90252-BHL-13         Doc 11    Filed 03/01/19    EOD 03/01/19 10:24:26       Pg 4 of 5
  (c) Curing Defaults and/or Maintaining Payments:

    ✔   NONE

  (d) Surrendered/Abandoned Collateral:

        NONE

  The Debtor intends to surrender the following collateral. Upon confirmation, the Chapter 13
  estate abandons any interest in, and the automatic stay pursuant to 11 U.S.C. § 362 is
  terminated as to, the listed collateral and the automatic stay pursuant to 11 U.S.C. §1301 is
  terminated in all respects. Any allowed unsecured claim resulting from the disposition of the
  collateral will be treated in paragraph 10.(b) below. Upon confirmation, the secured creditor is
  free to pursue its in rem rights.
                                                                                  Scheduled Value of
                     Creditor               Collateral Surrendered/Abandoned
                                                                                      Property

         OnTime Finance                  2013 Lincoln MKZ                                  $15,285.00



9. SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:

    ✔   NONE


10. NON-PRIORITY UNSECURED CLAIMS:
  (a) Separately Classified or Long-term Debts:
    ✔   NONE


  (b) General Unsecured Claims:
        Pro rata distribution from any remaining funds; or
        Other:


11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

    ✔   NONE


12. AVOIDANCE OF LIENS:
    ✔   NONE


13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan,
    the holder of such claim shall retain its lien securing such claim until the earlier of a) the
    payment of the underlying debt determined under non-bankruptcy law or b) entry of a
    discharge order under 11 U.S.C. §1328.




                                                  4
   Case 19-90252-BHL-13        Doc 11     Filed 03/01/19       EOD 03/01/19 10:24:26               Pg 5 of 5
14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as
    expressly retained by the plan or confirmation order, the property of the estate shall revest in
    the Debtor upon confirmation of the Debtor's plan, subject to the rights of the Trustee, if any,
    to assert claim to any additional property of the estate acquired by the Debtor post-petition
    pursuant to operation of 11 U.S.C. §1306.

15. NONSTANDARD PROVISIONS:
    ✔   NONE


Date: 2/25/2019                              /s/ Anthony Crone
                                             Signature of Debtor
                                             Anthony Crone
                                             Printed Name of Debtor
                                             /s/ Jennifer L. Crone
                                             Signature of Joint Debtor
                                             Jennifer L. Crone
                                             Printed Name of Joint Debtor
                                             /s/ Tim Reidinger
                                             Signature of Attorney for Debtor(s)


                                             Address:                 P.O. Box 6745




                                             City, State, ZIP code:   New Albany, IN 47151

                                             Area code and phone:     812 944-1711

                                             Area code and fax:       812 944-6695

                                             E-mail address:          timreidinger@sbcglobal.net



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the
Debtor(s) also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
identical to those contained in the form plan adopted by this Court, other than any nonstandard
provisions included in paragraph 15.




                                                  5
